Case 1:19-cr-00561-LAP Document 274 Filed 04/30/21 Page 1 of 3

LAW OFFICE OF RONALD L. KUBY
ATTORNEYS AT Law
119 West 2382 STREET, SUITE 900
New York, New York IOOl!

 

TELEPHONE: (212) 529-0223
Fax: (212) 529-0644
WWW.KUBYLAW.COM

RONALD L. KuBy
RHIYA TRIVEDI

STAFF
SUSAN BAILEY

 

Process SERVER

Or COUNSEL
Luis R. AYALA 1952-2012

GEORGE WACHTEL
LEAH BusBy

April 30, 2021

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York

Re: United States v. Donziger. No. 19-cr-561 (LAP). 11-civ-691 (LAK)

Dear Judge Preska:

Please accept this letter in lieu of a more formal motion to reconsider your decision (Dkt.
68) denying defendant’s motion to dismiss Counts IV and V.

In addition, we move to dismiss all of six counts of contempt on the ground that \Judge
Kaplan failed to make basic determinations that are a condition precedent to using the criminal
contempt power.

Motion to Dismiss Counts IV and V

The factual bases for this motion as they relate to Counts IV and V are simple and
straightforward. Steven Donziger was held in civil contempt to compel his transfer of his
contingency fee interest in a 2011 retainer agreement (Count IV), and to compel his transfer of a
contingency fee interest in a 2017 retainer agreement (Count V). It is undisputed that with
respect to each of these civil contempt orders, Mr. Donziger complied and totally purged himself
of the contempts prior to Judge Kaplan charging him criminally, based on the same conduct.

Months after Mr. Donziger complied and purged these contempts, Judge Kaplan initiated
this criminal prosecution. The charging document, with respect to these two counts, charge
criminal contempt for Mr. Donziger’s alleged failure to comply with the civil contempt orders a
day before he indisputably complied with them. That is, Judge Kaplan elected to retroactively
criminalize Mr. Donziger for his period of alleged non-compliance, even though the civil
contempt power achieved exactly what was designed to do.

This excessive exercise of the criminal contempt power by Judge Kaplan violated long-
standing warnings and long-standing guidelines, from multiple courts, as to the limitations of
Case 1:19-cr-00561-LAP Document 274 Filed 04/30/21 Page 2 of 3

criminal contempt that are designed to safeguard against the very abuse that is taking place in
this case.

The misuse of the criminal contempt power has long been a cause for concern by the
Supreme Court. In Sacher v. United States, 343 U.S. 1 at 12 (1952), Justice Black noted “[t] hat
contempt power over counsel, summary or otherwise, is capable of abuse is certain. Men who
make their way to the bench sometimes exhibit vanity, irascibility, narrowness, arrogance, and
other weaknesses to which human flesh is heir.” Thirty-five years later, Justice Scalia wrote, “In
light of the broad sweep of modern judicial decrees, which have the binding effect of laws for
those to whom they apply, the notion of judges' in effect making the laws, prosecuting their
violation, and sitting in judgment of those prosecutions, summons forth much more vividly than
[the Supreme Court in Anderson v. Dunn, 19 U.S. 204, 6 Wheat. 204, 5 L. Ed. 242 (1821)] could
ever have imagined the prospect of ’the most tyrannical licentiousness’” Young vy. United States
ex rel. Vuitton Et Fils S. A, 481 U.S. at 822 (1987) (Scalia, J., Concurring). This could not be
more relevant to the current situation where Judge Kaplan is effectively acting as the
complaining witness, the prosecutor, the person who appointed the prosecutor, a witness, the
person who appointed the judge, and also, the judge.

 

These warnings have not always had the desired effect. Jurists suffering from “vanity,
irascibility, narrowness, [and] arrogance” engaged in "the most tyrannical licentiousness” are not
deterred by such blazing yellow caution lights. Consequently, courts have set forth some
boundaries beyond which criminal contempt may not be charged. One such boundary is that
criminal contempt may be used only as a last resort, where civil contempt has failed or is
pointless. Again, Judge Kaplan has transgressed this limitation in his charging of Mr. Donziger.

In Vuitton Et Fils S. A., 481 U.S. at 789 (1987), the Court held that the contempt power
was to be used criminally only as independent means to vindicate a court’s authority and that this
inherent power of self-protection only be used as a last resort. This “last resort” test has long
been the law in the Second Circuit. In In re Irving, 600 F.2d 1027, 1037 (2"4 Cir. 1979) after
noting the seriousness of criminal contempt, the Second Circuit held that “[a] judge should resort
to criminal contempt only after he determines that holding the contemnor in civil contempt
1531 & n. 9. “(emphasis added). The Fifth Circuit too has long-held that once a civil contemnor
achieved “substantial compliance” with the court’s orders, no valid reason exists for pursuing
criminal contempt. United States v. Barnett, 346 F.2d 99, 100 (5" Cir. 1965). See also, United
States v. Leyva, 513 F.2d 774, 779 (5" Circ. 1975)( “judge should resort to criminal sanctions
only after he determines, for good reason, that the civil remedy would be
inappropriate’”’)(emphasis added). The Ninth Circuit as well has held that “the Supreme Court
has consistently held that ‘the limits of power to punish for contempt are ‘the least possible
power adequate to the end proposed’”. United States v. Abascal, 509 F.2d 752, 756 (9™ Cir.
1975).

In denying the prior motion to dismiss, this Court found that:

 

From the facts set forth in the parties’ papers, however, it appears that Mr. Donziger left
Judge Kaplan with no real option other than criminal charges. Mr. Donziger is alleged to
have repeatedly defied court orders, openly invited civil contempt, and refused to budge
ever when threatened with coercive sanctions. That course of conduct gives “no basis for
thinking that more orders, warnings, or threats would have produced improvement.”
Case 1:19-cr-00561-LAP Document 274 Filed 04/30/21 Page 3 of 3

Dkt. 68, at 22 (citations omitted).

Whatever the deficiencies of the parties’ papers that led to this erroneous conclusion,
there is no doubt that this Court erred. Mr. Donziger purged himself of the civil contempts with
respect to these two counts—before he was threatened with coercive sanctions. His request to be
put in voluntary civil contempt so that he might appeal the underlying lawfulness of the
production orders applied to Counts I and II, not IV and V. Thus, Judge Kaplan had achieved
the goals of these two orders long before he elected to try to criminalize Mr. Donziger with these
wholly inappropriate criminal charges. Judge Kaplan did not impose the criminal sanction while
Mr. Donziger was refusing to “budge.” Mr. Donziger had already “budged.” Completely.

Hopefully this clarifies the state of the record when Judge Kaplan charged these two
counts of criminal contempt and further makes clear that after Mr. Donziger complied with the
civil contempt orders on these two counts, it was improper for Judge Kaplan to charge him with
criminal contempt. Accordingly, these counts must be dismissed.

Motion to Dismiss All Counts

As noted above, the Second Circuit, in Irving, held that criminal contempt can be used
only when the judge “determines, for good reason, that the civil remedy would be inappropriate
or fruitless”. Irving, 600 F.2d 1027 at 1037. Just as Irving imposed a substantive limitation on
the use of criminal contempt, it also imposed a procedural one: there must be a judicial
“determination” as to why the civil remedy could not be used. No such determination was made
by Judge Kaplan prior to his initiations of any of the charges. Therefore, all six criminal
contempt charges must be dismissed.

Conclusion

The defense is sadly mindful that the continuing presence of Judge Kaplan, as an
unrecused judge in these proceedings, hovering over this case, like a poor imitation of Banquo’s
ghost, has violated Mr. Donziger’s rights to fundamental fairness and a fair trial from the
beginning. Nonetheless, it is not too late to rectify what has become a dismal situation for Mr.
Donziger and a deplorable situation for the integrity of the federal judiciary.

Wherefore

It is respectfully requested that this Court dismiss Counts IV, and V because they are
substantively barred, and all Counts because they are procedurally barred.

Ronald L. Kuby

 
